—Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered December 16, 1993, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*266Contrary to the defendant’s contentions, the record indicates that he was not denied the effective assistance of counsel at sentencing (see, People v Rodriguez, 188 AD2d 623; People v Bell, 141 AD2d 749, 750; People v Doherty, 134 AD2d 513, 514; cf., People v Rozzell, 20 NY2d 712; People v Santana, 156 AD2d 736). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.